        Case 1:15-cr-00120-SPW Document 117 Filed 10/06/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. CR 15-120-BLG-SPW
                Plaintiff,

 vs.                                                       ORDER


 JONATHON GRIMALDO CASTRO,

               Defendant.




       Due to the recent outbreak of COVID-19,and upon the Court's Own

Motion,

       IT IS HEREBY ORDERED that the in-person Revocation Hearing set for

Friday, October 23, 2020 at 10:30 a.m. is VACATED.

       IT IS FURTHER ORDERED that the Revocation Hearing is RESET VIA

VIDEO froin the Yellowstone County Detention Facility on Wednesday,

October 21, 2020 at 2;00 p.m. Counsel may appear in the Snowy Mountains

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant. If the defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:15-cr-00120-SPW Document 117 Filed 10/06/20 Page 2 of 2
